Citation Nr: 1615534	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  12-21 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for sickle beta-thalassemia, prior to August 25, 2009.

2.  Entitlement to an earlier effective date for the grant of service connection for status post splenectomy (spleen removal), prior to August 10, 2010.

3. Entitlement to an earlier effective date for the grant of service connection for status post cholecystectomy (gallbladder removal), prior to August 10, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In February 2016, the Veteran testified at a hearing at the Board before the undersigned.  A transcript has been associated with the claims file. 

In March 2016, the Veteran submitted a statement with waiver of her right to have additional evidence initially considered by the RO.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  The Veteran was denied service connection for sickle beta-thalassemia in a February 2004 rating decision; the Veteran did not submit a notice of disagreement, no new evidence was received within a year of the notice of the decision, and the rating decision became final.   

2.  The Veteran's application to reopen her prior claim for service connection for sickle beta-thalassemia was received on August 25, 2009; the RO granted entitlement to service connection for sickle beta-thalassemia from that date.

3.  The Veteran's application for service connection for status post splenectomy was received August 10, 2010; the RO granted entitlement to service connection for status post splenectomy from that date.

4.  The Veteran's application for service connection for status post cholecystectomy was received August 10, 2010; the RO granted entitlement to service connection for status post cholecystectomy from that date.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision is final; the criteria to establish entitlement to service connection for sickle beta-thalassemia were not met prior to August 25, 2009.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.400, 20.302, 20.1103 (2015).

2.  An effective date prior to August 10, 2010, is not warranted for the award of service connection for status post splenectomy.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.158, 3.151, 3.155, 3.158(a), 3.400 (2015).

3.  An effective date prior to August 10, 2010, is not warranted for the award of service connection for status post cholecystectomy.  §§ 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.158, 3.151, 3.155, 3.158(a), 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Significantly, however, the Veteran's claims for earlier effective dates are based on her disagreement with the effective dates assigned following the grant of service connection for sickle beta-thalassemia, status post splenectomy, and status post cholecystectomy.  Once service connection is granted, a claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered nonprejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran did receive adequate VCAA notice in April and September 2010 for the underlying service connection claims. 

The Veteran was provided an opportunity to set forth her contentions during the hearing in February 2016.   The undersigned fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).  The evidence needed for earlier effective dates was discussed as were the bases for the assignment of the current effective dates.

There is no need for a medical opinion in this case, because the proper effective date depends on when the Veteran filed claims and whether prior decisions became final.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran would be capable of substantiating her claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Legal Criteria

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C.A. § 5110(a).  

If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110(b)(1).  

For claims where an allowance occurs after a final disallowance, the effective date is the date on which the claim to reopen is received, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  The law also provides that an earlier effective date may be assigned if the grant is based upon a liberalizing law or VA issue, a situation not applicable in this case.  38 U.S.C.A. § 5110(g).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).  Ultimately, a specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2014 & 2015).  

If VA receives an informal claim without a formal claim having been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Analysis 
 
The Veteran asserts that she is entitled to an effective date for her service-connected disabilities at least as far back as 2004; and perhaps beginning in April 1984, the date of her first sickle cell crisis.  The Veteran also noted in her Form 9 that she had previously applied in 2002 for VA compensation and that she should have been granted service connection from the date of her 2002 filing.    

In October 2002, the Veteran submitted a claim for her sickle cell trait, which was denied in a February 2004 rating decision.  In February 2004 the RO sent her a letter that informed her of the decision and of her right to appeal.  She did not submit a notice of disagreement or additional evidence within one year of the notice.  Hence, the February 2004 rating decision became final.  See 38 U.S.C.A. § 7105(c) (formerly 38 U.S.C.A. § 4005); 38 C.F.R. § 3.156(b).  

Internal VA memos show that in September 2009, the Veteran called and inquired as to why she had not been contacted on her claim to reopen for sickle cell anemia.  Another internal note from September 2009 shows that the Veteran's date of claim would be protected as August 25, 2009.  A diary shows that the Veteran contacted the RO on August 25, 2009, and reported that she wanted to file claims for service connection for sickle cell anemia, severe joint pain, and an eye injury.  In a July 2010 rating decision the Veteran's claim for sickle beta-thalassemia, claimed as sickle cell trait was again denied because the Veteran had not submitted new and material evidence.

In correspondence received on August 10, 2010 the Veteran's representative initiated a claim for service connection for sickle cell, service connection for residuals of a spleen removal, and service connection for a gall bladder removal.  The Veteran's claims were granted in an August 2011 rating decision.  The Veteran was granted an effective date of August 25, 2009 for her sickle beta-thalassemia, and an effective date of August 10, 2010 for her status post splenectomy, and status post cholecystectomy.    

After the February 2004 decision, VA received the Veteran's claim to reopen her sickle cell trait on August 25, 2009.  That is in fact the effective date, which the August 2011 rating decision assigned for the grant of service connection.  The grant was based on a finding that new and material evidence had been received to reopen the claim.  

The Veteran's testimony and February 2016 statement provide evidence that entitled to service connection for sickle beta-thalassemia arose at least as early as 2004; but the proper effective date is the latter of the date entitlement arose or the date of the claim to reopen.  38 C.F.R. § 3.3400(r).  

Hence, the RO properly assigned the effective date as the date her application to reopen was received, August 25, 2009.

The evidence does not show an intent to file a formal or informal claim for service connection for status post splenectomy, or status post gall bladder removal prior to the August 2010 claim.  While the Veteran submitted earlier claims for various benefits, these do not mention the splenectomy, gall bladder or cholecystectomy.  Because the Veteran filed her claims more than one year after separation from active service for status post splenectomy, and status post cholecystectomy, the effective date of service connection is the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b).  The Veteran filed a claim for service connection for status post splenectomy, and status post cholecystectomy on August 10, 2010.  The RO considered that and granted service connection from the date the claim was received, August 10, 2010.  The Board can find no basis to assign an earlier effective date.  

The Board notes the medical evidence associated with the record, showing the Veteran's medical history of sickle-cell trait, and her spleen and gallbladder removal.  However, medical evidence alone is insufficient to constitute a claim for service connection.  MacPhee v. Nicholson, 459 F.3d 1353 (Fed.Cir.2006); see also Brannon v. West, 12 Vet. App. 32 (1998) (holding that "the mere presence of medical evidence does not establish an intent on the part of the Veteran to seek secondary service connection for the psychiatric condition").  
 
The Board has considered the applicability of the benefit of the doubt doctrine.  However, the pertinent fact are not in dispute.  There is no contention that there was an appeal of the 2004 decision or earlier claims to reopen.  As such reasonable doubt does not arise.  Cf. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to an earlier effective date for the grant of service connection for sickle beta-thalassemia, prior to August 25, 2009 is denied

Entitlement to an earlier effective date for the grant of service connection for status post splenectomy, prior to August 10, 2010 is denied

Entitlement to an earlier effective date for the grant of service connection for status post cholecystectomy, prior to August 10, 2010 is denied



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


